Citation Nr: 1218362	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  09-00 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The Veteran had active service from July 1982 to July 1992.  The appellant seeks benefits as his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 RO rating decision that, in pertinent part, denied service connection for the cause of the Veteran's death.  

In March 2011, the Board remanded this appeal for further development.  


FINDINGS OF FACT

1.  The Veteran died in January 2006.  The death certificate lists the immediate cause of death as metastatic lung cancer.  This disorder began many years after service and was not caused by any incident of service.  

2.  There is no probative evidence demonstrating that the Veteran was exposed to ionizing radiation in service.  

3.  At the time of the Veteran's death, service connection has been determined to have been in effect for a left ankle strain (rated 10 percent); lumbar paravertebral myositis (rated 10 percent): and for tinnitus (rated 10 percent).  The preponderance of the evidence shows that the Veteran's death was not due to or the result of a disability of service origin.  





CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause or contribute to the Veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.311, 3.312 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  The notice should inform the claimant about the information and evidence not of record that is necessary to substantiate the claim.  It should also inform the claimant about the information and evidence that VA will seek to provide, and the information and evidence the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

Certain additional notice requirements attach in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Generally, section 5103(a) notice for a DIC case must include:  (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application.  

Here, the RO sent correspondence in March 2006 and in March 2011 that discussed the particular legal requirements applicable to the claim.  Additionally, the March 2006 correspondence, with the March 2011 correspondence (noted above), essentially notified the appellant of the information required to comply with the requirements indicated in Hupp, supra.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant.  The case was last readjudicated in a June 2011 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant evidence.  The Board notes that no medical opinion has been obtained with respect to the Veteran's claim.  The Board observes that as there is no evidence of in-service treatment for lung cancer, no record of exposure to ionizing radiation in service, no evidence of treatment for lung cancer for many years after service, and there is no competent evidence showing a nexus between service and the cause of the Veteran's death, the Board finds that a medical opinion need not be obtained in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  

Analysis

To establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  For a service-connected disability to be the principal (primary) cause of death, it must singly or with some other condition be the immediate or underlying cause of death or be etiologically related.  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection for a "chronic disease," may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

Service connection for a disorder which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd, 120 F.3d. 1239 (Fed. Cir. 1997).  First, there are specific diseases that may be presumptively service connected if manifest in a radiation-exposed Veteran.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  A "radiation-exposed" Veteran is one who participated in a radiation-risk activity.  A "radiation-risk activity" includes the onsite participation in a test involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki during World War II, or presence at certain specified sites.  38 C.F.R. § 3.309(d)(3).  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure.  

Second, other "radiogenic" diseases, such as any form of cancer listed under 38 C.F.R. § 3.311(b)(2), found five years or more after service in an ionizing radiation-exposed Veteran may also be service-connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service, or if they are otherwise linked medically to ionizing radiation exposure while in service.  Other claimed diseases may be considered radiogenic if the claimant has cited or submitted competent scientific or medical evidence that supports that finding.  38 C.F.R. § 3.311(b)(4).  When it has been determined that: (1) a Veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons; (2) the Veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest five years or more after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  When such a claim is forwarded for review, the Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the Under Secretary of Health.  38 C.F.R. §§ 3.311(b), (c)(1).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is "at least as likely as not" that the disease resulted from in-service radiation exposure or whether there is "no reasonable possibility" that the disease resulted from in-service radiation exposure.  38 C.F.R. § 3.311(c)(1).  

Third, direct service connection can be established by showing that the disease or malady was incurred during or aggravated by service, a task which includes the burden of tracing causation to a condition or event during service.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection claims based on in-service exposure to radiation may be addressed under 38 C.F.R. § 3.309(d) or § 3.311.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

The appellant essentially contends that the Veteran died from metastatic lung cancer caused by exposure to ionizing radiation while working as an assembler in Turkey during his period of service.  She specifically reports that the Veteran was exposed to ionizing radiation while maintaining nuclear artillery weapons in the Army while he was stationed in Turkey.  

As noted above, the Veteran had active service from July 1982 to July 1992.  His DD Form 214 indicates that his occupational specialty was listed as a cannon crewmember, and that he served in that position for two years and nine months.  The Veteran's service personnel records also refer to principal duties as a cannoneer, a motor carriage driver, an assembler, a gunner, and as an ammunition TM chief.  Such records further indicate that the Veteran served in Turkey as an assembler from February 1986 to February 1987.  

The service treatment records do not show treatment for lung cancer or for any diagnosed lung disorders.  A June 1986 treatment entry reflect that the Veteran complained of a sore throat and difficulty swallowing, associated with whitish productive coughing, for two days.  The assessment was a possible strep throat.  A February 1987 emergency care and treatment report indicates that the Veteran complained of chest pain when he coughed.  It was noted that the Veteran reported that he had stabbing chest pain in the right hemothorax.  The assessment was intercostals muscle strain.  

An October 1990 emergency care and treatment report reflects that the Veteran complained of a sore throat and body aches.  He also reported that he had a twenty-four hour history of congestion, with a twelve hour history of painful swallowing, a cough, and chills.  It was noted that the Veteran's lungs were clear.  The assessment was pharyngitis.  The June 1992 separation examination report includes a notation that the Veteran's lungs and chest were normal.  

Post-service treatment records show treatment for disorders including metastatic lung cancer.  

A November 2005 private history and physical examination report from the Florida Hospital, Fish Memorial, reflects that the Veteran was admitted to the emergency room with right-sided chest pain and right upper quadrant pain for the previous four days.  It was noted that the Veteran denied that he had any hematemesis or melena.  The Veteran stated that he had a cough for four days with some sputum production.  He maintained that the cough was of a stabbing nature and that it would increase with exertion.  It was noted that there was no history of nausea, vomiting, or diarrhea, as well as no history of a cardiac work-up in the past.  The assessment was pleuritic chest pain, "left" side.  The examiner reported that the Veteran used to smoke until four days earlier and that he denied using alcohol or recreational drug abuse.  The examiner indicated that the pain appeared to be atypical for cardiac ischemia and that serial cardiac enzymes would be obtained.  The examiner commented that in view of the pleuritic nature of the Veteran's pain, a computed tomography scan of his chest and a right upper quadrant ultrasound would be obtained to rule out underlying pathology.  

A November 2005 consultation report from the Florida Hospital, Fish Memorial, notes that the Veteran was in his usual state of health until approximately four days earlier when he developed a cough with right-sided chest and right upper quadrant abdominal pain, which necessitated his admission to the hospital.  The examiner reported that the Veteran had been seen by a cardiologist who ruled him out for a myocardial infarction.  The examiner stated that during the course of the Veteran's present evaluation, a computed tomography scan was performed, which revealed a left hilar mass/adenopathy engulfing the left main bronchus with no blood flow to the upper lobe on the Veteran's left side.  The examiner indicated that there was also a contiguous soft tissue density from such process to the subcarinal region and the mediastinum, as well as some basilar areas of atelectasis.  It was noted that there was focal interstitial thickening or congestion of the left upper lung field.  The examiner further indicated that there was a large right adrenal mass, as well as an adrenal mass.  

The examiner reported that the Veteran had a history of smoking one to one and a half packs of cigarettes a day since the age of fifteen.  The examiner stated that the Veteran reported that he had lost approximately ten pounds over the last week.  The impression was a left hilar mass/adenopathy encasing the left main stem bronchus with interstitial thickening in the left upper lung field with bilateral adrenal masses as described.  The examiner commented that the Veteran was a smoker and that he had smoked one to one and a half packs of cigarettes a day since he was 15, and that he had lost approximately ten pounds.  The examiner reported that the clinical impression was suggestive of a primary bronchogenic malignancy with adrenal metastasis.  

A November 2005 discharge summary from the Florida Hospital, Fish Memorial, reflects that the Veteran was admitted for right-sided chest pain and that a cardiology consultation was performed initially for chest pressure.  It was noted that on further evaluation, including a computed axial tomography scan, the Veteran showed a hilar mass.  The discharge summary notes that the Veteran underwent a bronchoscopy and biopsy which determined that he had non-small cell cancer of the lungs.  It was reported that the Veteran also had an adrenal mass, which was probably metastatic in origin.  The discharge diagnoses were lung cancer with probable adrenal metastasis and a history of nicotine abuse.  

A December 2005 statement from S. M. Nair, M.D., indicates that the Veteran was seen in his office for lung cancer with metastatic disease, and that he would need constant oncology follow-ups and treatment for the rest of his life.  Dr. Nair indicated that the Veteran was a sergeant in the Army between 1982 and 1992 and that he served in Turkey from 1986 to 1987.  Dr. Nair stated that the Veteran reported that he worked changing out nuclear canisters in a pressure chamber.  It was noted that the Veteran reported that he was unknowingly highly exposed to radiation by entering those canisters in a daily routine.  Dr Nair commented that the Veteran's possible exposure to radiation may have increased the risk of him developing lung cancer.  

A December 2005 history and physical examination report from the Florida Hospital, Fish Memorial, indicates that the Veteran was recently diagnosed and treated for non-small cell carcinoma of the lung.  The examiner indicated that the Veteran initially presented with chest discomfort and that he was found to have a significant left hilar mass and adenopathy engulfing the left main bronchus with a contiguous soft tissue density in the process of the subcarinal region.  The examiner reported that the Veteran underwent staging; that he was found to have a large adrenal mass, both right and left; and that he was subsequently treated with chemotherapy.  The examiner reported that the Veteran presently presented with worsening right upper quadrant and epigastric discomfort.  The impression was intractable pain; progressive non-small cell carcinoma of the lung; liver cyst, rule out abscess; and a fever.  

A January 2006 discharge summary from the same facility relates discharge diagnoses of abdominal pain secondary to metastases, and a history of lung cancer with liver, pancreatic, and adrenal metastases.  

A subsequent January 2006 history and physical examination report from the Florida Hospital, Fish Memorial, indicates that the Veteran was recently discharged for evaluation and management of abdominal pain secondary to metastatic lung cancer.  It was noted that the Veteran was placed on a high dose of pain medications over the last couple of days with increasing distention of the abdomen, as well as pain, which he described as a five to six out of ten.  The assessment, at that time, was abdominal pain and distention, with the need to rule out any bowel obstruction probably secondary to pain medication and constipation, as well as pain management.  The examiner indicated that in view of the metastatic bowel disease, there was a need to rule out any intra-abdominal obstructive lesions.  

A further January 2006 discharge summary from the Florida Hospital, Fish Memorial, notes that the Veteran was recently evaluated and diagnosed with metastatic lung cancer with abdominal metastasis.  It was reported that the Veteran was admitted for abdominal distention and pain, as well as a change in mental status which was secondary to his rapidly progressing ascites and pain medication.  The examiner stated that the Veteran underwent a paracentesis with minimal improvement.  The examiner indicated that on further discussion with the Veteran's family, as well as his hematologist and oncologist, the disease process was explained to the patient and his family and that a poor prognosis was given.  The examiner reported that at the time of the dictation, it had been decided to continue comfort care with hospice.  

The Veteran died in January 2006.  The death certificate lists the immediate of death as metastatic lung cancer.  

At the time of the Veteran's death, service connection has been determined to have been in effect for a left ankle strain (rated 10 percent); lumbar paravertebral myositis (rated 10 percent): and for tinnitus (rated 10 percent).  

In a February 2006 statement, Dr. Nair reported that the Veteran suffered from advanced non-small cell lung cancer.  Dr. Nair indicted that he had treated the Veteran for his disabilities and it was his opinion, based on his examination and treatment of the Veteran, that it was more likely than not that the etiology of his non-small cell carcinoma, which resulted in his death, may have been caused by his exposure to radiation from nuclear weapons that he was in contact with in the Army.  

The Board observes that the appellant does not contend, and the evidence does not suggest, that the Veteran metastatic lung cancer, in service or within one year of his service separation.  In fact, metastatic lung cancer was not diagnosed until November 2005, many years after his separation from service.  The Board also notes that there is no evidence that the Veteran's service-connected left ankle strain, lumbar paravertebral myositis, or tinnitus contributed to his death from metastatic lung cancer.  The appellant argues, however, that the Veteran was exposed to ionizing radiation during service, and that this may have caused metastatic lung cancer.  

Lung cancer is among the types of diseases listed at 38 C.F.R. § 3.309(d)(2) subject to presumptive service connection in radiation-exposed veterans.  It is also listed under 38 C.F.R. § 3.311 (b)(2) as a radiogenic disease.  The first question before the Board is thus whether the Veteran meets the criteria for qualification as a radiation exposed Veteran.  

The Board observes that the Veteran's service personnel records indicate that his occupational specialty was listed as a cannon crewmember, and that he served in that position for two years and nine months during his period of service from July 1982 to July 1992.  The Veteran's service personnel records also refer to principal duties as a cannoneer, a motor carriage driver, an assembler, a gunner, and as an ammunition TM chief.  Such records further indicate that the Veteran served in Turkey as an assembler from February 1986 to February 1987.  

A December 2008 statement from the Department of the Army, United States Army Aviation and Missile Command, Army Dosimetry Center, indicates that the Army Dosimetry Center researched the files for records of exposure to ionizing radiation for the Veteran and that they were unable to locate records for him.  The Army Dosimetry Center indicated that the search of their files was conducted using the personal information provided by VA.  

The Veteran's available service records do not show any exposure to radiation monitored by dosimetry badge or that he participated in a radiation-risk activity.  A radiation-risk activity includes the onsite participation in a test involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki during World War II, or presence at certain specified sites.  38 C.F.R. § 3.309(d)(3).  

Additionally, as the Veteran's claimed participation in a radiation-risk activity has not been confirmed, in order to qualify for service connection for the cause of the Veteran's death as a result of exposure to ionizing radiation, there must be evidence documenting the level of his radiation exposure, and his lung cancer, as a "radiogenic" disease, must be determined by the VA Under Secretary of Health to be related to ionizing radiation exposure while in service, or otherwise be linked medically to ionizing radiation exposure while in service.  In this case, however, while the record reflects that the Veteran was diagnosed with lung cancer in November 2005, many years after his separation from service, because it has not been determined that he was exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons or otherwise, and his presence in a qualifying site has not been demonstrated, it is not necessary to refer the claim to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  Further, as there is no record of the Veteran having been exposed to ionizing radiation, there is no need to further assess whether his radiogenic disease, metastatic lung cancer, is related to a radiation dose to which he was not exposed in service, and service connection for the cause of the Veteran's death, as secondary to exposure to ionizing radiation, is therefore not warranted.  38 C.F.R. § 3.311.  

The Board notes however, that the evidence of record also includes December 2005 and February 2006 statements from Dr. Nair in which he reports a possible relationship between the Veteran's metastatic lung cancer and his alleged exposure to ionizing radiation.  

In evaluating the probative value of competent medical evidence, the United States Court of Appeals for Veterans Claims (hereinafter Court) has stated, in pertinent part:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, the determination of credibility is the province of the Board.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens v.  Brown, 7 Vet. App. 429, 433 (1995).  

The Board notes that in his December 2005 statement, Dr. Nair indicates that the Veteran was seen in his office for lung cancer with metastatic disease.  Dr. Nair reported that the Veteran was a sergeant in the Army between 1982 and 1992 and that he served in Turkey from 1986 to 1987.  Dr. Nair stated that the Veteran reported that he worked changing out nuclear canisters in a pressure chamber.  It was noted that the Veteran reported that he was unknowingly highly exposed to radiation by entering those canisters in a daily routine.  Dr Nair commented that the Veteran's possible exposure to radiation may have increased the risk of him developing lung cancer.  Additionally, in his February 2006 statement, Dr. Nair commented that it was his opinion, based on his examination and treatment of the Veteran, that it was more likely than not that the etiology of his non-small cell carcinoma, which resulted in his death, may have been caused by his exposure to radiation from nuclear weapons that he was in contact with in the Army.  The Board observes that there is no indication that Dr. Nair reviewed the Veteran's entire claims file in providing his opinions.  Although an examiner can render a current diagnosis based on his examination of a claimant, without a thorough review of the record, his opinion regarding etiology if based on facts reported by the claimant can be no better than the facts alleged by the claimant.  See Swann v. Brown, 5 Vet. App. 229 (1993).  Additionally, without a review of the claims file in this case, an examiner is unable to review the Veteran's medical history, and thereby provide a fully informed opinion.  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Further, the Board notes that there is no record of the Veteran having been exposed to ionizing radiation.  The Board also observes that the opinions from Dr. Nair are essentially speculative in that the term "may" was used.  See McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).  Given these circumstances, the opinions from Dr. Nair have limited probative value in this matter.  

The Board now turns to the final remaining issue of whether service connection for the cause of the Veteran's death is warranted based upon direct causation.  The Board observes, as discussed above, that there is no medical evidence of lung cancer, or any lung disorders, during the Veteran's period of service or for many years after service.  The probative medical evidence does not suggest that the Veteran's metastatic lung cancer was related to any incident of service.  

Furthermore, there is no competent evidence of record showing that the disorder that resulted in the Veteran's death, metastatic lung cancer, was incurred in or aggravated by service, or was proximately due to or the result of any disease or injury incurred in or aggravated by service.  

The Board has considered the appellant's contentions.  The Board notes that the appellant has alleged that exposure to ionizing radiation caused the Veteran's metastatic lung cancer, which led to his death.  The Board observes that the appellant is competent to report that she observed the Veteran being treated for metastatic lung cancer, but she is not competent to provide a medical opinion regarding the etiology of such condition.  The etiological relationship between exposure to ionizing radiation and the development of metastatic lung cancer is not a medical issue capable of lay observation and nor is it the type of medical question for which lay evidence is competent evidence.  Thus, the appellant's lay assertions are not competent or sufficient.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The weight of the credible evidence demonstrates that the condition involved in the Veteran's death occurred many years after service and was not caused by any incident of service, to include exposure to ionizing radiation.  The fatal condition was not incurred in or aggravated by service, and it was not service-connected.  A disability incurred in or aggravated by service did not cause or contribute to the Veteran's death, and thus there is no basis to award service connection for the cause of the Veteran's death.  The preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death.  Thus, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In making this determination, the Board does not wish to convey any lack of sympathy for the appellant in this matter, nor for the unfortunate circumstances which resulted in the Veteran's death.  Moreover, the Board does not doubt the sincerity of the appellant's contentions.  That being said, the Board is bound by the laws and regulations governing the payment of benefits, which, in this case, do not support the award of benefits.  


ORDER

Service connection for the cause of the Veteran's death is denied.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


